Citation Nr: 0811802	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of left knee injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran served in the Coast Guard Reserves with active 
duty for training from August 17, 2001 to August 19, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California 
where the RO granted service connection for residuals of a 
left knee injury and assigned a 20 percent rating.  The 
veteran appealed the initial rating decision assigned.  
During the appeal, the veteran's claim was transferred to the 
RO in San Diego, California.  The veteran testified before 
the undersigned at a hearing at the RO in February 2008.  The 
transcript is included in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007). 

The veteran exhibited mild limitation of motion on VA 
examination in December 2004.  He claims an increase in 
pathology since that examination and VA outpatient clinic 
reports and records from Kaiser Permanente reflect additional 
treatment.  When seen at a VA facility in May 2005, he 
exhibited medial collateral laxity with valgus stress.  A 
magnetic resonance imaging of the left knee in March 2007 
revealed minimal degenerative changes.  The Board finds that 
a VA examination is necessary to evaluate the current 
severity of the veteran's service- connected residuals of a 
left knee injury. According to the testimony of the veteran, 
his left knee has worsened since his last VA examination in 
December 2004.  (T. 11).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for a 
VA 
examination to determine the nature and 
extent of the service- connected residuals 
of left knee injury.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including x-rays, should 
be conducted.

The examiner should note all relevant 
pathology 
associated with the veteran's residuals of 
a left knee injury.  In particular, the 
examiner should provide the range of 
motion of the veteran's left knee and 
should note the presence (including degree 
of severity) or absence of any subluxation 
or lateral instability of this joint.

The examiner is also requested to note 
whether the 
veteran's left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his left knee repeatedly over a period of 
time.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.	Upon completion of the above requested 
development, 
the RO should readjudicate the claim for a 
higher initial disability rating for 
residuals of left knee injury.  All 
applicable laws and regulations should be 
considered. If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



